Citation Nr: 1452365	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In May 2013, the Veteran submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2013).  As such, the Board may review this evidence in the first instance.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not manifested during service and is not etiologically related to service; sensorineural hearing loss was not shown during the first year after discharge from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  These requirements were met through an April 2011 letter, prior to the initial adjudication of the claim.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, service personnel records, VA treatment records, a VA examination report, a VA physician statement, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional relevant evidence has been identified by the Veteran. 

The Veteran was afforded a VA audiologic examination in June 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  As such, the Board finds that the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In April 2013, the Veteran was afforded a Board hearing before the undersigned VLJ in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  The VLJ asked questions directed at identifying evidence that might help support the Veteran's claim, such as whether any of the Veteran's family members would be able to recall any hearing loss shortly after separation from service.  The VLJ also held the record open for 60 days for submission of a medical opinion from the Veteran's doctor.  As a result of the foregoing, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal.

Analysis

The Veteran asserts that he was exposed to loud noise during service, and that the acoustic trauma caused his hearing loss. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims such as the one at issue that involve service connection for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Next, the Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

Moreover, to establish service connection for sensorineural hearing loss, the Veteran is not obligated to show that his hearing loss was present during active service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service or during the one year presumptive period thereafter, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Service department audiometric test results dated prior to November 1, 1967, were recorded in standards set by the American Standards Association (ASA).  Since November 1, 1967, service department audiometric test results have been reported in standards set forth by the International Standards Organization-American National Standards Institute (ISO-ANSI).  Consequently, audiometric results dated prior to November 1967 must be converted from ASA units to ISO-ANSI units.  Conversion requires adding: 15 units at 500 Hz, 10 units at 1000 Hz, 10 units at 2000 Hz, 10 units at 3000 Hz, and 5 units at 4000 Hz.  

Since the audiometric testing conducted during the October 1965 enlistment examination occurred prior to November 1, 1967, the results as reported below have been converted accordingly.  While the audiometric testing performed at separation in October 1968 occurred after November 1, 1967, the examination report nevertheless indicated that the results were reported in "ASA" units under the old testing.  Therefore, these results must also be converted, as shown below.    

The Veteran's October 1965 enlistment examination report contained the following audiometric pure tone thresholds, in decibels, as follows (ASA standards appear in parentheses to the right of the ISO-ANSI standards):


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20 (5)
10 (0)
10 (0)
10 (0)
5 (0)
N/A
LEFT
25 (10)
10 (0)
10 (0)
10 (0)
20 (15)
N/A

On the accompanying October 1965 report of medical history, the Veteran listed his usual occupation as "welder," and checked "no" for "ear, nose or throat trouble."  

The Veteran's October 1968 separation examination report indicated the following audiometric findings (ASA standards appear in parentheses to the right of the ISO-ANSI standards):


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20 (+5)
10 (0)
10 (0)
10 (0)
10 (+5)
N/A
LEFT
20 (+5)
10 (0)
10 (0)
10 (0)
25(+20)
N/A

The "physical profile" contained in the October 1968 separation examination report indicated that the Veteran's hearing was normal.  No hearing deficiencies were noted in the summary of defects and diagnoses.

The Veteran testified that his post-service occupation required annual hearing tests.  He recalled that a 1975 hearing test first noted hearing loss; however, he also stated that these records were unavailable.   

Post-service VA treatment records reflect that the Veteran first reported hearing loss symptoms in August 2010, at the age of 62.  An audiology consultation was ordered at that time.  In September 2010, the VA audiology consultation report noted that, based on the testing, the Veteran was a good candidate for hearing aids.  While the report stated that the audiometric results were not valid for rating purposes, it also stated that those results were consistent with aging and noise-induced cochlear pathology, and that there were no indications of external, middle, or retro-cochlear ear disease.  The report reflected that the Veteran had reported long-term hearing loss, and noted factors that included military noise exposure, occupational noise exposure, recreational noise exposure, bilateral constant tinnitus, and a reported concussion in Vietnam.   A December 2010 audiology note confirmed the Veteran's receipt of hearing aids.

In the Veteran's February 2011 claim for service connection, he described an incident in service while he was stationed at Phu Bai in which a bomb shook loose from an airplane flying overhead and exploded approximately 80 yards away from the Veteran.  The Veteran stated that the force of the explosion blew him to the ground and he was rendered unconscious for several minutes.  He reported that since that time he had experienced hearing loss in both ears.   

In June 2011, the Veteran was afforded a VA audiologic examination.  The Veteran reported a history of military noise exposure, including motor transport and 81-mm mortars, without hearing protection, and occupational noise exposure as a maintenance technician with hearing protection, as well as recreational noise exposure of hunting with hearing protection.  The Veteran reported hearing loss since a 1967 explosion while serving in Vietnam.  Audiometric testing revealed the following: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
40
75
85
92-80
LEFT
20
15
45
75
80
92-80

The examiner diagnosed mild to severe high frequency sensorineural hearing loss in the right ear, and moderate to severe high frequency sensorineural hearing loss in the left ear.  She opined that it was less likely than not that the Veteran's current hearing loss was due to military acoustic trauma.  She explained that the Veteran's hearing had been within normal limits at separation from service, and that no significant change in hearing was noted in either ear when comparing the 1965 entrance examination report to the 1968 separation examination report. 

In an unrelated July 2012 VA examination report, the Veteran further described the 1967 incident in service in which he was on a helicopter flight line in Phu Bai and a rocket hit the pad and knocked him out.  He stated that when he woke up, a corpsman was treating him, but that he did not go to the clinic, and he remained dizzy for about two weeks. 

At the Veteran's April 2013 Board hearing, he testified that after service he worked in a plant and worked in maintenance, and that he wore hearing protection during his post-service occupations.  He also reported that he was given hearing tests every year during his post-service employment, and that hearing loss was noted on a 1975 hearing test, although these reports were unavailable.  The Veteran also testified that he could not recall any hearing test being conducted at separation from service.  

In May 2013, the Veteran submitted a statement from his VA physician.  The physician wrote that he did not have access to the Veteran's military records, but noted the Veteran's reported history of acoustic trauma in service.  The VA physician opined that it was at least as likely as not that the Veteran's hearing loss was due to noise exposure while on active duty, and noted that the Veteran's post-service occupation did not involve exposure to high levels of noise.  

After reviewing the evidence, the Board finds as a preliminary matter that entitlement to presumptive service connection for bilateral sensorineural hearing loss as a chronic condition under 38 C.F.R. § 3.309(a) is not shown by the evidence of record.  As noted above, in order for the presumption to apply, the Veteran's hearing loss must have manifested to a compensable degree within a year following separation from service.  Although the Veteran reported experiencing hearing loss since a 1967 explosion in Vietnam, no hearing loss was noted at separation from service in October 1968, and there is no contemporaneous objective evidence suggesting that the Veteran experienced hearing loss to a compensable degree during the first year after discharge from service.

Turning to direct service connection, the Board finds that a current hearing loss disability is shown under 38 C.F.R. § 3.385, based upon the June 2011 VA audiologic examination findings.  And based upon the Veteran's competent and credible reports of noise exposure in service, acoustic trauma is conceded.  As the first two criteria for service connection are met (i.e. evidence of a current disability and in-service noise exposure), the Board will focus its analysis on whether the third and final element (i.e. evidence of a nexus between the current disability and service) is satisfied.

When comparing the audiometric results from the October 1965 entrance examination report with the October 1968 separation examination report, there is no significant threshold shift, as none of the reported values changed by more than 5 decibels.  The June 2011 VA examiner based her opinion on the fact that there was no significant change in hearing between entrance and separation, and because the Veteran's hearing was evaluated as normal at separation.  Even though the examiner did not clarify whether she had compared the audiometric findings pre-conversion or post-conversion, the Board notes that because all of the audiometric data was shifted by the same number of decibels in the conversion process, the same conclusion applies whether viewing the pre-conversion or post-conversion metrics.  Also of particular significance to the Board is the fact that the Veteran's hearing was evaluated as normal at separation from service, as indicated by the rating of "1" in the "PULHES" category for hearing.  See Horn v. Shinseki, 25 Vet. App. 231, fn. 1 (2012) (PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for "lower extremities"; the "H" for "hearing and ear"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.). 

While the Veteran's VA physician opined in May 2013 that his current hearing loss was at least as likely as not related to service, he also noted that he had not reviewed the Veteran's service records, and stated that his conclusion was based upon the Veteran's own reported history.  The VA physician also did not offer an explanation for his opinion, other than listing the Veteran's reported history and noting that he was not exposed to high levels of noise after service.  Because the June 2011 VA examiner, an audiologist, provided a medical opinion that was based upon review of the service and post-service records and was supported by a rationale, the Board finds that it holds significantly greater probative value than the May 2013 statement by the VA physician.  

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.   However, in this case, the preponderance of the evidence weighs against a finding of such a nexus, as described above. 

The Board also recognizes that the Veteran is competent to report a history of hearing problems, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, he has not shown that he possesses the necessary clinical expertise to comment on complicated medical issues, such as the nature and etiology of his bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Additionally, some of the Veteran's statements regarding the in-service events from the 1960's are inconsistent with other objective evidence of record.  For example, at the Veteran's Board hearing he could not recall undergoing any hearing test at separation in 1968, but his separation examination report includes audiometric findings from an audiogram.  Memory can be faulty, especially after the passage of more than 40 years.  Additionally, the record post-service shows a prolonged period without complaint or treatment for hearing loss, and that the Veteran submitted his application seeking service connection for hearing loss in 2011, 43 years after separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).      

The June 2011 VA examiner declined to relate hearing loss to service.  The Board finds that this VA medical opinion is the most probative evidence addressing the "nexus" requirement of the Veteran's claim, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examiner's medical opinion is also consistent with the evidence of record, which reflects that no hearing loss was shown at the Veteran's separation from active duty in October 1968.

As a result of the foregoing, service connection for bilateral hearing loss is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


